Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 16 stand cancelled. Claims 1, 6, 12, 17 and 18 are currently amended. Claims 1-15 and 17-20 are pending. 
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection of claim 17, the rejections and objections are hereby withdrawn.
In regards to claims 1, 6 and 12, Examiner relies on US 2009/0231428 A1 to Suzuki to teach the amended limitations. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0131964 A1 to Sternberg et al., hereinafter, “Sternberg” in view US 2012/0026326 A1 to Itoh et al., hereinafter, “Itoh” and  US 2009/0231428 A1 to Suzuki.
Claim 1. A method of performing an integrity check on a plurality of video surveillance cameras, the method comprising: Sternberg [0002] teaches the present application discloses monitoring quality of video data in a video surveillance infrastructure
Sternberg [0003] teaches a typical video surveillance application comprises many cameras, camera network switches, recording servers, storage system and video management software (VMS).
Itoh [0041] teaches FIG. 1 illustrates the entire configuration of one embodiment of the present invention. FIG. 1 illustrates a configuration in the case where the present invention is applied to a surveillance camera system (video surveillance system) configured by a camera, a recording medium, and an output device.
Itoh [0086] teaches as illustrated in FIG. 16, a mode may be adopted in which information such as a video is transferred to a surveillance server 90 and a maintenance site 91 via networks 80, 81, and 82 from surveillance sites 70 and 71 in an environment in which multiple cameras are installed.
retrieving a recent video frame from each of the plurality of video surveillance cameras; Sternberg [0004] teaches up until now, figuring out if the video streams are properly recorded has been a complex manual process. Existing network monitoring tools provide a large number of measures but don't accurately identify whether each video stream is working properly, recording completely and being retained for the intended period of time. The best they can do is to identify more obvious situations where physical devices fail completely. Worse, some tools bombard users with false alarms or large numbers of complex signals, including excess amount of non-essential information (noise). The result is that users don't know what to pay attention to or what it truly means. As a consequence, even the most sophisticated operations are forced to use human resources to manually check that each camera and associated video streams are okay on some periodic basis. This checking process requires viewing and playing back the recorded videos on each camera stream as well as validating that recordings are saved for the intended retention cycle. 
Sternberg [0020] teaches the three metrics, VPU, VSDI, and VRC are generated for each camera.
Sternberg [0024] teaches in FIG. 1, there is a collection of devices (cameras labeled C1-C10), which are the points of entry (PoE) in the respective video paths. The cameras are streaming data through one or more switches (such as, switch 1, switch 2) to one or more servers (such as server 1). Within the server(s), there are applications that process the data and store it in storage devices such as Disks 1-3. A device like a camera can have one or more streams of data. To understand the performance of the overall surveillance infrastructure, it is needed to aggregate a metric for each camera stream…. 
Itoh [0013] teaches a block feature extraction unit to extract block features being features of each block from images after the block division of the input image and reference image divided into blocks by the block division unit
determining a integrity score for each of the recent video frames; Itoh [0013] teaches a malfunction determination unit to calculate a first variation between the entire features of the reference image and the entire features of the input image, and a second variation between the block features of the reference image and the block features of the input image, to determine the camera malfunction using a threshold, and output information indicating a type of the camera malfunction for each block;
determining which of the integrity scores failed to meet a predetermined criteria; Sternberg [0026] teaches therefore, based on the aliveness of all components in the surveillance infrastructure, any component failure in the video stream path will cause VPU for that path to degrade or fail completely, i.e. VPU metric value becomes equal to zero.
Sternberg [0027] teaches given recording schedule, when videos are recording properly for a single camera stream i, VPU.sub.i=1. Otherwise, if video is failing to record for any reason, VPU.sub.i=0.
Sternberg [0038] teaches VSDI measures the performance impact of saturation or decay of a video network on video quality. This is different from VPU in that VPU measures camera streams that are in a failed state. VSDI measures the health of camera streams that are still recording data but due to problems, are decaying in the quality of video that is getting recorded.
Sternberg [0057] teaches FIG. 3 shows a flowchart 300 that summarizes the method of video data monitoring according to the teaching of this disclosure. In step 302, VPU is calculated for each video stream. As mentioned before, each camera may generate multiple video streams. In step 304, VSDI is calculated for each video stream. In step 306, VRC is calculated for each video stream.
Itoh [0013] teaches refer to a predetermined malfunction classification criterion of the camera malfunction to classify the camera malfunction based on the information indicating the type of the camera malfunction for each of the blocks; and an output unit to output a camera malfunction classified by the camera malfunction classification unit., Fig. 11
Itoh [0013] also teaches a malfunction determination unit to calculate a first variation between the entire features of the reference image and the entire features of the input image, and a second variation between the block features of the reference image and the block features of the input image, to determine the camera malfunction using a threshold, and output information indicating a type of the camera malfunction for each block;
creating an integrity check report each two or more of the plurality of video surveillance cameras that had a recent video frame with an integrity score that failed to meet the predetermined criteria; Itoh [0044] teaches the output unit 40 supplies a result recognized by the recognition unit 30 and a video signal acquired by the camera 10 to the output device 50 and the recording medium 60. The output device 50 is a device that outputs an alarm based on the result produced from the recognition unit 30, for example, when a camera malfunction is recognized. Here, an output device such as an alarm unit, a speaker, a lamp, and a monitor can be selected.
Itoh [0073-0083] 
While Sternberg teaches manual verification but fails to explicitly teach displaying the integrity check report, however, Itoh, in the same field of analyzing video quality, teaches and displaying the integrity check report to a user for manual verification. Sternberg [0004] teaches up until now, figuring out if the video streams are properly recorded has been a complex manual process. Existing network monitoring tools provide a large number of measures but don't accurately identify whether each video stream is working properly, recording completely and being retained for the intended period of time. The best they can do is to identify more obvious situations where physical devices fail completely. Worse, some tools bombard users with false alarms or large numbers of complex signals, including excess amount of non-essential information (noise). The result is that users don't know what to pay attention to or what it truly means. As a consequence, even the most sophisticated operations are forced to use human resources to manually check that each camera and associated video streams are okay on some periodic basis. This checking process requires viewing and playing back the recorded videos on each camera stream as well as validating that recordings are saved for the intended retention cycle. 
Sternberg [0049] teaches the only way for even the most sophisticated organizations to verify that they are in compliance with goals is to have employees periodically verify each camera, one-at-a-time, to make sure it is still retaining data according to the stated goals.
Sternberg [0057] teaches FIG. 3 shows a flowchart 300 that summarizes the method of video data monitoring according to the teaching of this disclosure. In step 302, VPU is calculated for each video stream. As mentioned before, each camera may generate multiple video streams. In step 304, VSDI is calculated for each video stream. In step 306, VRC is calculated for each video stream.
Itoh [0044] teaches the output unit 40 supplies a result recognized by the recognition unit 30 and a video signal acquired by the camera 10 to the output device 50 and the recording medium 60. The output device 50 is a device that outputs an alarm based on the result produced from the recognition unit 30, for example, when a camera malfunction is recognized. Here, an output device such as an alarm unit, a speaker, a lamp, and a monitor can be selected.
Itoh [0073-0083], [0086]
Itoh [0084] FIG. 14 illustrates an example in which the camera malfunction and the maintenance work are output via the output unit 40 and the output device 50 of FIG. 1. In the user interface for confirming the surveillance camera or recorder video, which camera is abnormal is output to a window (c10), and the type of the camera malfunction is output (c11).
Suzuki, in the field of surveillance systems, teaches the integrity check report represented in a table format with two or more columns and two or more rows, each of the two or more of the plurality of video surveillance cameras that had a recent video frame with an integrity score that failed to meet the predetermined criteria represented in a corresponding row of the integrity check report, and the corresponding camera identifier represented in a first one of the two or more columns and the corresponding recent video frame represented in a second of the two or more columns of the integrity check report; Suzuki [0061] teaches As shown in FIG. 5, the check table 242 contains information used by the surveillance server 210 to detect trouble at the surveillance cameras 162. illustrates a table format report of surveillance cameras. Reports in a table format is not novel. Determining what information is listed in the table is merely a design preference.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of Sternberg and Itoh with Suzuki [0009-0011], to provide a surveillance apparatus and a program, with which trouble information reporting trouble of a surveillance camera can be provided in an optimal manner.
Claim 2. Itoh further teaches further comprises: identifying a reason that the integrity score failed to meet the predetermined criteria for each of the plurality of video surveillance cameras that had a recent video frame with an integrity score that failed to meet the predetermined criteria; and wherein the integrity check report includes the camera identifier, the reason, and the recent video frame for each of the plurality of video surveillance cameras that had a recent video frame with an integrity score that failed to meet the predetermined criteria. Itoh [0013] teaches refer to a predetermined malfunction classification criterion of the camera malfunction to classify the camera malfunction based on the information indicating the type of the camera malfunction for each of the blocks
Itoh [0044] teaches the output unit 40 supplies a result recognized by the recognition unit 30 and a video signal acquired by the camera 10 to the output device 50 and the recording medium 60. The output device 50 is a device that outputs an alarm based on the result produced from the recognition unit 30, for example, when a camera malfunction is recognized. Here, an output device such as an alarm unit, a speaker, a lamp, and a monitor can be selected.
Itoh [0075-0084]
Claim 3. Itoh and Suzuki further teaches wherein the reason comprises one or more of blur, blockage, miss-alignment, under exposure and over exposure. Itoh [0013] teaches refer to a predetermined malfunction classification criterion of the camera malfunction to classify the camera malfunction based on the information indicating the type of the camera malfunction for each of the blocks
Itoh [0087] teaches According to the present invention, when using the features and moving area of the entire of the input image and the reference image and those divided into multiple blocks, the surveillance camera system can detect and classify various camera malfunctions such as partial occlusion, entire occlusion, camera angle shift (deviation in the camera direction), defocus, noises, and halation.
Suzuki [0005-0011]
Claim 4. Itoh further teaches further comprising: retrieving a reference video frame for each of the plurality of video surveillance cameras; and using the reference video frame and the recent video frame when determining the integrity score for each of the recent video frames. Itoh [0070] teaches Here, the camera malfunction will be first described with reference to FIGS. 7A to 7H. FIGS. 7A to 7H illustrate examples of the types of the camera malfunction
Itoh FIG. 13
Itoh [0086] teaches as illustrated in FIG. 16, a mode may be adopted in which information such as a video is transferred to a surveillance server 90 and a maintenance site 91 via networks 80, 81, and 82 from surveillance sites 70 and 71 in an environment in which multiple cameras are installed. 
Itoh [0087] teaches According to the present invention, when using the features and moving area of the entire of the input image and the reference image and those divided into multiple blocks, the surveillance camera system can detect and classify various camera malfunctions such as partial occlusion, entire occlusion, camera angle shift (deviation in the camera direction), defocus, noises, and halation.
Claim 5. Itoh further teaches further comprising receiving from the user an on-demand request to perform the integrity check on the plurality of video surveillance cameras. Itoh [0058] teaches setting of the features is different depending on the camera malfunction desired to be detected, and can be performed by a user.
Itoh [0068] teaches the entire feature extraction unit 3020 and the block feature extraction unit 3022 calculate the above-described features. The entire feature extraction unit 3020 calculates the features for the entire image, and the block feature extraction unit 3022 calculates each of the features in each block. Setting of the features is different depending on the camera malfunction desired to be detected, and can be performed by a user.
Claim 6. Itoh and Suzuki further teaches further comprising receiving from the user a time schedule to perform the integrity check on the plurality of video surveillance cameras. Itoh [0058] teaches even if an automatically-updated unit is not used as in the reference image update unit 301, the reference image D100 can be arbitrarily set by a user. As a result, in the specified time, for example, when the input image and the set reference image are compared with each other, the camera malfunction can be detected.
Itoh [0015] teaches wherein the malfunction determination unit calculates the malfunction candidate area as a malfunction area when the malfunction candidate area is not the moving area and a malfunction continuation time continues for a predetermined time or more, and determines to be the camera malfunction when an area of the malfunction area is larger than or equal to a threshold
Suzuki FIG. 3, 5, 8 and 9
Claim 7. Itoh further teaches wherein the integrity score identifies a measure related to blur in the recent video frame. Itoh [0070] teaches Here, the camera malfunction will be first described with reference to FIGS. 7A to 7H. FIGS. 7A to 7H illustrate examples of the types of the camera malfunction, [0073], [0080-0081]
Itoh FIG. 13
Claim 8. Itoh further teaches wherein the integrity score identifies a measure related to blockage in the recent video frame. Itoh [0070] teaches Here, the camera malfunction will be first described with reference to FIGS. 7A to 7H. FIGS. 7A to 7H illustrate examples of the types of the camera malfunction, [0073], [0080-0081]
Itoh FIG. 13
Claim 9. Itoh further teaches wherein the integrity score identifies a measure related to miss-alignment in the recent video frame. Itoh [0070] teaches Here, the camera malfunction will be first described with reference to FIGS. 7A to 7H. FIGS. 7A to 7H illustrate examples of the types of the camera malfunction, [0073], [0080-0081]
Itoh FIG. 13
Claim 10. Itoh further teaches wherein the integrity score identifies a measure related to over and/or under exposure in the recent video frame. Itoh [0070] teaches the camera malfunction will be first described with reference to FIGS. 7A to 7H. FIGS. 7A to 7H illustrate examples of the types of the camera malfunction, [0073], [0080-0081]
Itoh FIG. 13
Claim 11. Itoh further teaches wherein the predetermined criteria comprises a predetermined threshold. Itoh [0013] teaches to determine the camera malfunction using a threshold, and output information indicating a type of the camera malfunction for each block
Itoh [0015] teaches wherein the malfunction determination unit calculates the malfunction candidate area as a malfunction area when the malfunction candidate area is not the moving area and a malfunction continuation time continues for a predetermined time or more, and determines to be the camera malfunction when an area of the malfunction area is larger than or equal to a threshold., [0073], [0080-0081]
Claim 12. A method of performing an integrity check on a plurality of video surveillance cameras, the method comprising: receiving from the user a time schedule that defines two or more future times to perform the integrity check on the plurality of video surveillance cameras; at each of the two or more future times defined by the user-supplied time schedule: Suzuki FIG. 3, 5, 8 and 9
retrieving a recent video frame from each of the plurality of video surveillance cameras; retrieving a reference image for each of the plurality of video surveillance cameras; determining a integrity score for each of the recent video frames, wherein the integrity score for each of the recent video frames is determined using the recent video frame and the corresponding reference image; determining which of the integrity scores failed to meet a predetermined criteria; and alerting a user to those of the plurality of video surveillance cameras that produced a recent video frame with an integrity score that failed to meet the predetermined criteria. See the analysis of claim 1.
retrieving a recent video frame from each of the plurality of video surveillance cameras; retrieving a reference image for each of the plurality of video surveillance cameras; determining a integrity score for each of the recent video frames, wherein the integrity score for each of the recent video frames is determined using the recent video frame and the corresponding reference image; determining which of the integrity scores failed to meet a predetermined criteria; and alerting a user to those of the plurality of video surveillance cameras that produced a recent video frame with an integrity score that failed to meet the predetermined criteria.
Claim 13. The method of claim 12, further comprises: identifying a reason that the integrity score failed to meet the predetermined criteria for each of the plurality of video surveillance cameras that produced a recent video frame with an integrity score that failed to meet the predetermined criteria; and alerting the user includes providing a camera identifier, the reason, and the recent video frame for each of the plurality of video surveillance cameras that produced a recent video frame with an integrity score that failed to meet the predetermined criteria. See the analysis of claim 2.
Claim 14. The method of claim 13, wherein the reason comprises one or more of blur, blockage, miss-alignment, under exposure and over exposure. See the analysis of claim 3.
Claim 15. The method of claim 12, further comprising receiving from the user an on-demand request to perform the integrity check on the plurality of video surveillance cameras. See the analysis of claim 5.
Claim 16. The method of claim 12, further comprising receiving from the user a time schedule to perform the integrity check on the plurality of video surveillance cameras. See the analysis of claim 6.
Allowable Subject Matter
Claims 17-20 are allowed.
The innovation that makes claim 17 allowable is  in response to receiving from the user the request to perform the integrity check on the first group of video surveillance cameras while not performing the integrity check on the second group of video surveillance cameras : accessing a recent video frame captured by each of the video surveillance cameras in the first  group of video surveillance cameras; analyzing each of the recent video frames and determining a measure related to one or more of blur, blockage and exposure; determining an integrity score for each of the recent video frames based at least in part on the measure related to one or more of blur, blockage and exposure; comparing the integrity score to an integrity score criteria; and 5 of 13reporting to the user each of the video surveillance cameras in the first group where the corresponding recent video frame had an integrity score that did not meet the integrity score criteria.
Likewise claims 18-20 are allowed because they are dependents of claim 17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661